Citation Nr: 0521320	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the lumbar vertebrae including the sacrum, right 
iliac wing and right sacroiliac joint, currently evaluated as 
40 percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
coccyx fracture.

3.  Entitlement to an initial evaluation in excess of 30 
percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1967 until March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.

Subsequent to the April 2003 rating decision, the claims file 
has been transferred to the RO in Cleveland, Ohio.

It is noted that, in his August 2002 claim, the veteran 
expressed a desire to establish service connection for 
arthritis of the back.  At the time of that submission, the 
veteran was already service-connected for residuals of 
fractures of the lumbar vertebrae including the sacrum, right 
iliac wing and right sacroiliac joint.  However, he was not 
service-connected for any disability of the cervical spine.  
As VA records demonstrate degenerative arthritis of the 
cervical spine, the Board finds it possible that the 
veteran's August 2002 communication was an attempt to seek 
service connection for such disability.  Because the RO has 
not yet adjudicated a claim of entitlement to service 
connection for arthritis of the cervical spine, this matter 
is referred back to the RO for appropriate action.

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist as set forth under the VCAA.  Specifically, the 
veteran noted at his May 2005 videoconference hearing before 
the undersigned that he had applied for Social Security 
Administration disability benefits.  He explained that a 
decision had been rendered denying his request for benefits 
and that he was in the process of appealing that 
determination.  He also indicated that he was approved for 
disability retirement from his job on the basis of the same 
disabilities involved in the present appeal.  Moreover, he 
indicated that his employer would have documents that 
establish the basis for his grant of disability retirement 
benefits.  

The decision of the Social Security Administration (SSA) 
referred to by the veteran is not associated with the claims 
folder.  Moreover, the records pertaining to the disability 
retirement determination made by his employer are also not of 
record.  Such decisions, and the accompanying medical records 
upon which they were based, would be useful in assessing the 
nature and severity of the veteran's disability picture as to 
his back and psychiatric claims.  For this reason, the Board 
finds that further efforts must be undertaken to procure 
these documents.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the SSA and request all 
records pertaining to the veteran's 
disability determination, rendered some 
time between 2003 and 2005.  The SSA 
should be instructed to submit a copy of 
its administrative decision, as well as 
all medical records considered in the 
rendering of that decision.  If these 
records cannot be obtained, the claims 
file must indicate such negative search.

2.  Contact the veteran's employer and 
request all records pertaining to his 
disability retirement determination, 
including medical documents considered in 
the rendering of that decision.  If these 
records cannot be obtained, the claims 
file must so indicate.

3.  Upon completion of the above, if 
additional evidence is received, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




